Blandford, Justice.
1. The constitution of this state declares that, “ the Supreme Court shall have no original jurisdiction, but shall be a court alone for the trial and correction of errors from the superior courts, and from the city courts of Atlanta and Savannah, and such like courts as may be hereafter established in other cities.” Art. 6, section 2, par. 5, constitution of this state; Code, §5133.
Hence it will be seen that, in a case like this, which is a case involving facts which are contested and conflicting, *851this court has no power to review or settle the same between the parties, there not being any errors of law assigned as having been committed by the presiding judge, the errors being such that, when the charge is looked to, no such errors exist, or it appears from the charge that all the errors complained of were fully given in the instructions by the court to the jury.
The real ground of complaint in this case is, that the jury found contrary to the view maintained by the plaintiff in error. When the evidence authorizes the jury so to find, and the court below refuses to interfere, this court has no jurisdiction to interpose and grant a new trial, under the constitution of this state, and the legislature has no power or right to confer such power on this court.
2. In a case where the parties agreed to build a bridge and to divide the profits equally between them, such profits being what they might receive from the county, after paying all expenses in the erection of such bridge, and it being agreed that one of them should receive the money from the county, and it being further agreed that the parties should each execute an indemnifying bond to the other to save him harmless, in case the bridge should not be kept Up for seven or five years, this latter stipulation would not prevent the parties interested from calling on the party who received the money to pay them their pro rata parts of the same before they had executed such indemnifying b.ond, and tendered it to such party, especially where no such bond had been demanded or required by the party receiving the money. So there is no error in charging the jury that the law-is as stated by the court below. This being the main ground of error insisted on here by the counsel for plaintiff in error, the judgment of the court below must be affirmed.